DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This Office action is responsive to the amendment filed 3 October 2022. Claims 4, 7, 9, 10, 15, 16 and 19 are canceled.  Claims 1-3, 5, 6, 8, 11-14, 17-18 and 20 are pending and examined.
The amendments to claim 17 overcome the objections in the previous Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    783
    1491
    media_image1.png
    Greyscale

Claims 1-3, 5, 6, 8, 11-14, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson ("Optimisation of Aero and Industrial Gas Turbine Design for the Environment," PhD Thesis, Cranfield University, School of Engineering, 2009) in view of Adams (US 2015/0377123).
In the following rejections, the dimensions are from Jackson’s Appendix and the scaled drawing attached herewith. Even if the measurement off the drawing is not absolutely accurate, the numbers obtained are close enough to suggest to one of ordinary skill in the art that the claimed ratios would have been an obvious optimization before the filing of the claimed invention.
Regarding claims 1, 2 and 3, Jackson teaches, “a gas turbine engine for an aircraft (Annotated Fig. A) comprising: an engine core (Annotated Fig. A) comprising a turbine (Annotated Fig. A), a compressor (Annotated Fig. A), and a core shaft connecting the turbine to the compressor (Annotated Fig. A); and a core exhaust nozzle having a core exhaust nozzle exit, the core exhaust nozzle having a core exhaust nozzle pressure ratio calculated using total pressure at the core exhaust nozzle exit (FIGS 3.1.17 and 3.1.18, a pressure ratio can be calculated at this location)  a fan located upstream of the engine core (Annotated Fig. A), the fan comprising a plurality of fan blades (Annotated Fig. A); a nacelle surrounding the gas turbine engine (Annotated Fig. A), the nacelle comprising an inner surface at least partly defining a bypass duct located radially outside of the engine core (Annotated Fig. A); the bypass duct comprising a bypass exhaust nozzle a bypass exhaust nozzle exit, the bypass exhaust nozzle having a bypass exhaust nozzle pressure ratio calculated using total pressure at the bypass exhaust nozzle exit (Annotated Fig. A shows the bypass exhaust nozzle and exit, a pressure ratio can be determined at this location); and a bypass duct outlet guide vane extending radially across the bypass duct between an outer surface of the engine core and the inner surface of the nacelle (Annotated Fig. A), wherein the bypass duct outlet guide vane extends between a radially inner tip and a radially outer tip and has a leading edge and a trailing edge relative to the direction of gas flow through the bypass duct (Annotated Fig. A), an outer wall axis is defined joining the radially outer tip of the trailing edge of the bypass duct outlet guide vane and the rearmost tip of the inner surface of the nacelle (Annotated Fig. A), wherein the outer wall axis lies in a longitudinal plane containing the centreline of the gas turbine engine (Annotated Fig. A), an outer bypass duct wall angle is defined as the angle between the outer wall axis and the centreline, and the outer bypass duct wall angle is -1.1 degrees (In Annotated Fig. A, the outer bypass duct wall angle is tanh-1(-.05 m/2.5 m) = -1.1 degrees, which is within the claimed range of -15 degrees to 1 degrees);

    PNG
    media_image2.png
    113
    380
    media_image2.png
    Greyscale

In Table 3.1.5, page 31, Jackson teaches a bypass exhaust pressure ratio of Pb/Pa of 2.649 and 2.762 at cruise conditions and a core exhaust pressure ratio of Pc/Pa of 2.131 and 1.880 at cruise conditions (Values for Pb/Pa and Pc/Pa are also found in Table 3.1.6. Values of the total pressure at the bypass exhaust nozzle exit, P18 and the total pressure at the core exhaust nozzle exit, P8, which can be used to determine the bypass to core ratio, are found on page 224 in Appendix 4.). Using the values from Table 3.1.5, Jackson teaches bypass to core ratios of 1.24 and 1.47, respectively, each of which are in the claimed ranges. 
Jackson doesn’t teach a bypass to core ratio in the range of 1.1 to 2 under cruise conditions. In the case where the claimed ranges of bypass to core ratio at cruise conditions, in this case between 1.1 to 2, "overlap or lie inside ranges disclosed by the prior art," in this case, 1.24 or 1.47, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
The outer bypass duct wall angle of -1.1 degrees taught in Jackson is outside the claimed ranges of between -15 degrees and -2.5 degrees (claim 1), -5 degrees and -2.5 degrees (claim 2) or -4 degrees and -2.5 degrees. 
However, on pages 63-67, Jackson teaches the use of a variable bypass area nozzle. A simple design is shown in Fig. 3.1.28. The variable bypass area nozzle allows the area of the bypass exhaust nozzle and hence the outer bypass duct wall angle to be varied to account for different conditions at cruise and take-off (As shown in Fig. 3.1.28, in a variable bypass area nozzle, the tip of the trailing edge of the nacelle moves closer or father away from the core of the engine. The change in position of the tip of the trailing edge of the nacelle causes the outer bypass duct wall angle to vary.) Thus, the outer bypass duct wall angle determines whether surge occurs at take-off or not and whether the exhaust nozzle is optimized for cruise conditions in accordance with the pressure ratio across the fan. Therefore, the outer bypass duct wall angle is recognized as a result effect variable which achieves a recognized result. In this case, the recognized result is determining the desired exit area of the bypass exhaust nozzle.
Therefore, since Jackson teaches the general conditions of the claim, i.e., the bypass duct and the bypass exhaust nozzle has an outer bypass duct wall angle, it is not inventive to discover the optimum outer bypass duct wall angle by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)). It would have been obvious to one of ordinary skill in the art to have modified the outer bypass duct wall angle to be within the claimed ranges of between of between -15 degrees and -2.5 degrees (claim 1), -5 degrees and -2.5 degrees (claim 2) or -4 degrees and -2.5 degrees in order to provide a bypass exhaust nozzle exit area that prevents surge conditions at take-off and is optimized for cruise conditions in accordance with the pressure ratio across the fan.
Jackson teaches the bypass exhaust nozzle has an inner radius, and the inner radius of the bypass exhaust nozzle to the fan tip radius where the inner radius of the bypass exhaust nozzle is a radial distance between the centerline of the engine and an outer surface of the engine core at an axial position of the rearmost tip of the nacelle, and the inner radius of the bypass exhaust is used to calculate the inner bypass to fan ratio, is 1/1.43=.7. 
In Appendix 7, Jackson teaches the inner radius of bypass exhaust nozzle varies to accommodate different fan outer pressure ratios (FOPR). For example, an inner radius of .918 is used for a FOPR of 1.4, .976 is used for a FOPR of 1.6, 1.001 is used for a FOPR of 1.7, 1.01 is used for a FOPR of 1.74, 1.023 is used for a FOPR of 1.795 and 1.045 is used for a FOPR of 1.9. Thus, Jackson teaches the inner radius of the bypass exhaust nozzle to the fan tip radius at the exit plane of the bypass exhaust nozzle varies between .64 to .73.
Jackson teaches the inner radius of the bypass nozzle is the radius of the last stage of the low pressure turbine, which is the maximum diameter along the low pressure turbine, plus a factor to account for the structure. This structural factor is called “Add to radius to clear LPT” on page 230. Its value is .1 m for the example described above. In the table on page 230, the Radius LTP Tip Out + Add to radius to clear LPT=Radius BP Nozzle inner. Thus, the inner radius of the bypass exhaust nozzle equals the maximum diameter to the low pressure turbine plus the structural factor.
Jackson doesn’t teach at the exit plane, the inner bypass to fan ratio is between .57 to .6. 
Adams teaches a geared turbofan engine (Fig. 1). In ¶47, Adams teaches “Another characteristic of low pressure turbine radial compactness is relative to the fan size. An exemplary fan size measurement is the maximum tip radius RTmax of the fan blades. An exemplary ratio is the maximum R0 along the pressure turbine section to RTmax of the fan blades. Exemplary values for this ratio are less than about 0.55 (e.g., about 0.35-.55).” In ¶48, Adams teaches the ratio may be used to achieve a compact engine design. 
As discussed above, in Jackson, the maximum RO along the pressure turbine section is the same as the value at the exit plane to the bypass exhaust nozzle, which provides the inner radius of the bypass exhaust nozzle when a structural factor is included. Thus, in Adams, when a structural factor is added the ratio of the inner bypass nozzle to the fan tip diameter would be slighter higher than .35-.55 (For example, in Jackson one maximum radius of the low pressure turbine to the fan radius is .818/1.43=.57 and the ratio of the bypass nozzle inner radius to the fan diameter is .918/1.43= .642 when a structural factor of .1 m is added.) Nevertheless, Adams teaches a value of the ratio of inner radius of the bypass exhaust nozzle to the fan tip radius as low as about .35, which is significantly below the claimed range of .57 and Jackson teaches a value of the value of the ratio of inner radius of the bypass exhaust nozzle to the fan tip radius as high as .73 which is significantly above the claimed range of .6. Jackson in view of Adams teaches values between .35 and .73.
Adams teaches the ratio of inner radius of the bypass exhaust nozzle to the fan tip radius is recognized as a result effective variable which achieves a recognized result (Adams specifically teaches maximum radius of the low pressure turbine to the fan radius is a result effective variable and Jackson teaches the inner radius of the bypass nozzle is the maximum radius of the low pressure turbine plus a structural factor). Thus, ratio of radius of the inner bypass nozzle to the fan tip radius, which equals the ratio of (the maximum radius of the low pressure turbine + structural factor) to the fan tip radius is also a result effective variable. In this case, the recognized result is its effect on the engine compactness.
Therefore, since the general conditions of the claim, i.e., an engine with a ratio of the inner bypass nozzle to the fan tip radius, were disclosed in in the prior art by Jackson in view of Adams, it is not inventive to discover the optimum ratio of the inner bypass nozzle to the fan tip radius by routine experimentation (In Re Antonie, 559 F.2d 618,195 (CCPA)), and it would have been obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the ratio of the inner bypass nozzle to the fan tip radius of the engine of Jackson to be within the claimed range of .5 to .6 in order to provide a compact engine design, as taught by Adams.
Regarding claim 5, Jackson in view of Adams teaches the invention as claimed and described above and Jackson further teaches a negative value of the outer bypass duct wall angle corresponds to the outer wall axis sloping towards the centreline of the gas turbine engine (Annotated Fig. A, the outer wall axis slopes toward the centerline).
Regarding claim 6, Jackson in view of Adams teaches the invention as claimed and described above and Jackson further teaches a bypass duct outlet guide vane radius, measured radially between the engine centreline and the radially outer tip of the trailing edge of the bypass outlet guide vane, is in a range from 90 cm to 210 cm (Annotated Fig. A, the bypass duct outlet guide vane radius is 143 cm, which is within the claimed range) and the gas turbine engine has a fan tip radius in the range from 110 cm to 150 cm (Annotated Fig. A, 143 cm, which is within the claimed range) and the bypass duct outlet guide vane radius is in the range from 90 cm to 150 cm (Annotated Fig. A, 143 cm, which is within the claimed range).
Regarding claim 8, Jackson in view of Adams teaches the invention as claimed and described above and Jackson further teaches the fan tip radius of the fan is measured between a centreline of the engine and an outermost tip of each fan blade at its leading edge (Annotated Fig. A, 1.43 m); and the nacelle is arranged to surround the fan and the engine core (Annotated Fig. A) and define a bypass exhaust nozzle, the bypass exhaust nozzle having an outer radius (Annotated Fig. A), and an outer bypass to fan ratio of: 
 
    PNG
    media_image3.png
    47
    433
    media_image3.png
    Greyscale

is .965, which is outside of the claimed range from .6 to .8 (The outer radius of the bypass exhaust nozzle is 1.38 m at the exit the bypass exhaust nozzle and the fan tip radius is 1.43 m. Hence, an outer bypass to fan ratio is .965.).
However, on pages 63-67, Jackson teaches the use of a variable bypass area nozzle. A simple design is shown in Fig. 3.1.28. The variable bypass area nozzle allows the area of the bypass exhaust nozzle and hence the ratio of the outer radius of the bypass exhaust nozzle to the fan tip radius to be varied to account for different conditions at cruise and take-off. (As shown in Fig. 3.1.28, in a variable bypass area nozzle, the tip of the trailing edge of the nacelle moves closer or father away from the core of the engine. The change in position of the tip of the trailing edge of the nacelle causes ratio of the outer radius of the bypass exhaust nozzle to the fan tip radius to vary.) Thus, the ratio of the outer radius of the bypass exhaust nozzle to the fan tip radius determines whether surge occurs at take-off or not and whether the exhaust nozzle is optimized for cruise conditions in accordance with the pressure ratio across the fan. Therefore, the ratio of the outer radius of the bypass exhaust nozzle to the fan tip radius is recognized as a result effect variable which achieves a recognized result. In this case, the recognized result is determining the desired exit area of the bypass exhaust nozzle.
Therefore, since Jackson teaches the general conditions of the claim, i.e., the engine has a ratio of the outer radius of the bypass exhaust nozzle to the fan tip radius, it is not inventive to discover the optimum outer bypass duct wall angle by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)). It would have been obvious to one of ordinary skill in the art to have modified the ratio of the outer radius of the bypass exhaust nozzle to the fan tip radius to be within the claimed range of .6 to .8 in order to provide a bypass exhaust nozzle exit area that prevents surge conditions at take-off and is optimized for cruise conditions in accordance with the pressure ratio across the fan.
Regarding claim 11, Jackson in view of Adams teaches the invention as claimed and described above and Jackson further teaches the bypass exhaust nozzle has an exit plane (Annotated Fig. A, rearmost tip of the nacelle), and the outer radius of the bypass exhaust nozzle is measured at the axial position of the exit plane of the bypass exhaust nozzle (The value of outer radius of the bypass exhaust nozzle, 1.38 m, is measured at the axial position of the exit plane of the bypass exhaust nozzle. However, as discussed above, this value varies when a variable area exhaust nozzle is used.).
Regarding claim 12, Jackson in view of Adams teaches the invention as claimed and described above and Jackson further teaches the outer radius of the bypass exhaust nozzle is measured at the axial position of the rearmost tip of the nacelle (The value of outer radius of the bypass exhaust nozzle, 1.38 m, is measured at the axial position of the rearmost tip of the nacelle. However, as discussed above, this value varies when a variable area exhaust nozzle is used.).
Regarding claim 13, Jackson in view of Adams teaches the invention as claimed and described above and Jackson further teaches the outer radius of the bypass exhaust nozzle is the radial distance between the centreline of the engine and an inner surface of the nacelle at the axial position of the rearmost tip of the nacelle (The value of outer radius of the bypass exhaust nozzle,1.38 m, is the radial distance between the centreline of the engine and an inner surface of the nacelle at the axial position of the rearmost tip of the nacelle. However, as discussed above, this value varies when a variable area exhaust nozzle is used.).
Regarding claim 14, Jackson in view of Adams teaches the invention as claimed and described above and Jackson further teaches the outer radius of the bypass exhaust nozzle is in the range of 100 cm to 200 cm (Annotated Fig. A, the outer radius of the bypass exhaust nozzle is 138 cm at the rearmost tip of the nacelle, which is within the claimed range of 100 cm to 200 cm. A ratio of the outer radius of the bypass exhaust nozzle to the fan tip radius of .8 in accordance with routine optimization discussed above for claim 8 provides an outer radius of 114 cm, which is within the claimed range) further the fan tip radius is in the range from 95 cm to 150 cm (Annotated Fig. A, 143 cm, which is within the claimed range) and the outer radius of the bypass exhaust nozzle is in the range from 100 cm to 145 cm (Annotated Fig. A, 138 cm at the exit plane, which is within the claimed range.).
Regarding claims 17, Jackson in view of Adams teaches the invention as claimed and discussed above and Jackson further teaches the gas turbine engine has a fan tip radius in a range from 155 cm to 200 cm (175 cm, Appendix 7).
Regarding claim 18, Jackson in view of Adams teaches the invention as claimed and described above and Jackson further teaches the bypass exhaust nozzle has an exit plane (Annotated Fig. A) and the inner radius of the bypass exhaust nozzle is measured at the axial position of the exit plane of the bypass exhaust nozzle (Annotated Fig. A).
Regarding claim 20, Jackson in view of Adams teaches the invention as claimed and described above and Jackson further teaches the bypass duct with a bypass exhaust nozzle (Annotated Fig. A, the end of the bypass duct is the bypass exhaust nozzle) and the inner radius of the bypass exhaust nozzle is in the range from 50 cm to 125 cm (Annotated Fig. A, 76 cm to 100 cm, which lies within the claimed range) further the gas turbine engine has a fan tip radius in the range from 110 cm to 150 cm (Annotated Fig. A, 143 cm, which is within the claimed range) and the inner radius of the bypass exhaust nozzle is in the range from 65 cm to 90 cm (Annotated Fig. A, the inner radius varies between 76 cm and 100 cm. A value of 80 cm values within the claimed ranged). 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection discussed above necessitated by Applicant’s amendments. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations. Note that no new prior art has been applied.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P.O./Examiner, Art Unit 3741       

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741